DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 05/20/2022 have been entered.
Per the 05/20/2022 amendment:
Claims 26, 34, 40 and 46 are currently amended.
Claim 52 is cancelled.
Claims 26-41 and 43-51 are now pending.

Response to Arguments

Applicant’s arguments, see pages 9-10 of Remarks, filed 05/20/2022, with respect to 103 rejections have been fully considered and are persuasive.  The rejection of Claims 26, 34 and 40 has been withdrawn. 

Allowable Subject Matter

Claims 26-41 and 43-51 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 26, namely “a first number of component carriers” and “a second number of component carriers”, overcomes previously cited prior art by including a limitation not present in the prior art of record. Namely, assigning a plurality of CCs to a first UE, and then a different plurality of CCs to a second UE is not found in any prior art of record. With the previous amendment relating to a center frequency of the first UE being different than a center frequency of the second UE, applicant has successfully demonstrated novelty over the prior art as of the time of filing. 
	Examiner directs attention to newly found prior art Chen (US 20150124740 A1) that is the closest art to the newly amended limitations. Chen discloses “a first number of component carriers (CCs)” and “a second number of component carriers … wherein the second number of component carriers is different than the first number of component carriers” in the Abstract and throughout. However, both sets of CCs in Chen are assigned to a single UE, whereas the instant invention assigns each set of CCs to a respective UE. Further, Chen is directed to providing two sets of CCs for the sake of buffer management, whereas the instant invention assigns two sets of CCs for the sake efficient resource assignment. Thus, the instant invention is distinguished over Chen.
	For these reasons, Independent Claim 26 is in condition for allowance. Independent Claims 34 and 40 disclose substantially similar subject matter and are in condition for allowance for the same reasons. Dependent Claims 27-33, 35-39, 41 and 43-51 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412